DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 01/21/2020 and 02/04/2021 have been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 43d.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Reference character 43d is shown in Figure 2 but is not mentioned in the specification.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities:
Lines 3-5: “The hoop has a hoop tip end portion at which a catheter tip end portion from which laser light transmitted through the optical fiber is emitted is disposed” is confusing and should be edited to enhance readability.  The Examiner suggests editing the phrase as “The hoop has a hoop tip end portion at which a catheter tip end portion, from which laser light transmitted through the optical fiber is emitted, is disposed”.   Add commas.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 objected to because of the following informalities:  
Lines 6-8: “the hoop has a hoop tip end portion at which a catheter tip end portion from which light transmitted through the optical fiber is emitted is disposed” should be changed to “the hoop has a hoop tip end portion at which a catheter tip end portion, from which light transmitted through the optical fiber is emitted, is disposed”.  Please add commas.
Claim 3 objected to because of the following informalities:
Lines 3-4: “the catheter tip end portion from which the light transmitted through the optical fiber is emitted is disposed at the end portion of the hoop” Please add commas.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the catheter accommodating tool further includes a closing part provided at an end portion of the hoop” renders claim 2 (lines 2-3) indefinite.  The limitation seems redundant and confusing because “hoop tip end portion” was seemingly already recited/defined as “an end portion of the hoop”.  Therefore, it is unclear if these two limitations are referring to the same element or different elements.  Applicant is reminded to keep claim terms consistent throughout the entire claim set.
*Claims 3-5 are also rejected due to their dependency on claim 2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/613,191 (hereinafter ‘191) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The 08/04/2021 claim set in copending Application No. 16/613,191 is referenced in this double patenting rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

With regards to claim 1 of the instant application, claim 6 of ‘191 discloses:
A catheter kit (claim 1, line 1) comprising: a catheter having an optical fiber (claim 1, line 2); and a catheter accommodating tool which accommodates the catheter (claim 1, line 3), wherein the catheter accommodating tool includes a tubular hoop (claim 1, line 4), and a position adjustment mechanism provided at the hoop (claim 6, lines 2-3), the hoop has a hoop tip end portion at which a catheter tip end portion from which light transmitted through the optical fiber is emitted is disposed (claim 6, lines 4-8), and a 

With regards to claim 2 of the instant application, claim 1 of ‘191 discloses:
The catheter kit according to claim 1, wherein: the catheter accommodating tool further includes a closing part provided at an end portion of the hoop (claim 1, lines 4-5), and the closing part has a transmission window which transmits the light emitted from the catheter (claim 1, lines 6-7).

With regards to claim 3 of the instant application, claim 2 of ‘191 discloses:
The catheter kit according to claim 2, wherein: the end portion of the hoop has an opening (claim 2, line 2), the catheter tip end portion from which the light transmitted through the optical fiber is121175344.1ATTORNEY DOCKET NO.: 046884-6857-00-US-594640Application No.: New Page 3emitted is disposed at the end portion of the hoop (claim 2, 

With regards to claim 4 of the instant application, claim 3 of ‘191 discloses:
The catheter kit according to claim 3, wherein the closing part is a cap member which is detachably mounted on the hoop (claim 3, lines 1-2).

With regards to claim 5 of the instant application, claim 4 of ‘191 discloses:
The catheter kit according to claim 2, wherein the closing part is a cover part which is a part of the hoop and is integrated with the hoop (claim 4, lines 1-2).

With regards to claim 6 of the instant application, claim 5 of ‘191 discloses:
The catheter kit according to claim 1, wherein the hoop has a through hole which extends in a direction intersecting a longitudinal direction of the hoop and extends from an outer circumferential surface to an inner circumferential surface (claim 5, lines 1-3).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Grace, et al. (U.S PGPub No. 2016/0184022) (cited in IDS).

Regarding claim 1, Grace teaches (Figures 14A and 14B, elements 1410 and 1412) a catheter kit (paragraph [0265]) comprising: (Figures 14A and 14B, element 1412) a catheter having an optical fiber (paragraphs [0008] and [0265]-[0266]); and (Figures 14A and 14B, elements 1416 and 1418 – sheath and handle, i.e., catheter accommodating tool) a catheter accommodating tool which accommodates the catheter (paragraph [0265]), wherein (Figure 14A, element 1416 – sheath, i.e., tubular hoop) the catheter accommodating tool includes a tubular hoop (paragraph [0265]), and (Figures 14A and 15A-15B, elements 1428 – drive mechanism, i.e., position adjustment mechanism) a position adjustment mechanism provided at the hoop (paragraph [0267] – The drive mechanism may be translated to a proximal position relative to the base, a distal portion relative to the base, and an infinite number of intermediate positions therebetween.  As a result, the laser catheter may be translated to corresponding positions relative to the sheath), (Figure 14A, elements 1414 and 1416 – see annotated figure below) the hoop has a hoop tip end portion at which a catheter tip end portion from which light transmitted through the optical fiber is emitted is disposed (paragraphs [0037] – activating the at least one emitter within the cavity to transmit pulses of light energy into the liquid medium, wherein transmitting the pulses of light energy from the emitter into the liquid medium generates a plurality of propagating pressure waves that cause the tip to engage and disrupt at least a portion of the vascular obstruction, [0266], [0279]), and (Figure 14A, element 1476 – proximal cover, i.e., hoop base end portion – see annotated figure below) a hoop base end portion which is opposite to the hoop tip end portion (paragraph [0272]), and (Figures 14A and 15A-15B, elements 1428 – drive mechanism, i.e., position adjustment mechanism) the position adjustment mechanism changes a position of the catheter tip end portion with respect to the hoop tip end portion (paragraph [0267]).

    PNG
    media_image1.png
    214
    622
    media_image1.png
    Greyscale

Annotated Figure 14A

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens, et al. (U.S PGPub No. 2008/0292255) in view of Grace, et al. (U.S PGPub No. 2016/0184022) (cited in IDS).

Regarding claim 1, Stevens teaches (Figures 13-16, especially Figure 15) a catheter kit (see at least paragraph [0219]) comprising: (Figures 2 and 15, elements 152 – optical fiber, 160 – the jacket, i.e., catheter) a catheter having an optical fiber (paragraph [0161]); and (Figure 15, elements 110 and 112 – sheath and shaft, i.e., catheter accommodating tool) a catheter accommodating tool which accommodates the catheter (paragraphs [0159] and [0219]), wherein (Figure 15, elements 110 and 112) the catheter accommodating tool includes a tubular hoop (paragraph [0027] – the sheath can optionally comprise a tube (i.e., tubular hoop)), (Figure 15, element 114 – distal tip portion, i.e., hoop tip end portion, 222) the hoop has a hoop tip end portion at which (Figure 15, element 162 – fiber tip, i.e., catheter tip end portion) a catheter tip end portion from which light transmitted through the optical fiber is emitted is disposed (paragraph [0219]), and (Figure 14A, proximal end of 110 – sheath, i.e., hoop base end portion) a hoop base end portion which is opposite to the hoop tip end portion (paragraph [0219]).  
The examiner contends that the protective jacket (160) including an optical fiber meets the definition of catheter under BRI, specifically a laser catheter.  A catheter is defined as “a tubular medical device for insertion into canals, vessels, passageways, or body cavities for diagnostic or therapeutic purposes” (https://www.merriam-webster.com/dictionary/catheter).  Furthermore, “In medicine, a catheter is a thin tube made from medical grade materials serving a broad range of functions.  Catheters are medical devices that can be inserted in the body to treat diseases or perform a surgical procedure… Catheters can be inserted into a body cavity, duct, or vessel.  Functionally, they allow drainage, administration of fluids or gases, access by surgical instruments, https://en.wikipedia.org/wiki/Catheter). 
Stevens does not teach the limitations of instant claim 1, that is wherein the catheter kit is comprising a position adjustment mechanism provided at the hoop, and the position adjustment mechanism changes a position of the catheter tip end portion with respect to the hoop tip end portion.
Grace teaches devices and methods for using laser-induced pressure waves created within a sheath to disrupt vascular blockages via the sheath and/or a tip at the end of the sheath (abstract).  Grace teaches (Figures 14A and 14B, element 1412) a catheter that includes optical fibers disposed within an inner sheath (paragraph [0008] and [0265]-[0266]).  Grace teaches (Figures 14A and 14B, elements 1416 and 1418 – sheath and handle, i.e., catheter accommodating tool) a catheter accommodating tool which accommodates the catheter (paragraph [0265]).  Grace also teaches wherein (Figure 14A, element 1416 – sheath, i.e., tubular hoop) the catheter accommodating tool includes a tubular hoop (paragraph [0265]).  Grace also teaches (Figures 14A and 15A-15B, elements 1428 – drive mechanism, i.e., position adjustment mechanism) a position adjustment mechanism provided at the hoop (paragraph [0267] – The drive mechanism may be translated to a proximal position relative to the base, a distal portion relative to the base, and an infinite number of intermediate positions therebetween.  As a result, the laser catheter may be translated to corresponding positions relative to the sheath).  Grace further teaches that (Figures 14A and 15A-15B, elements 1428 – drive mechanism, i.e., position adjustment mechanism) the position adjustment mechanism 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Grace’s catheter into the teaching of Stevens’ catheter.  One of ordinary skill in the art would have recognized that Stevens’ disclosure is particularly concerned with the positioning of the catheter device as Stevens teaches “the guidewire is withdrawn from the sheath and the light delivery device is advanced distally through the hub and down the shaft until the device is appropriately positioned within the sheath tip” (see paragraph [0167] of Stevens).  Stevens also teaches that “the fiber tip is positioned so that it is proximal of the distal end of the tip by the distance X” (please see paragraph [0167] of Stevens).  Stevens even further teaches a suitable lock to be provided to prevent longitudinal movement of the fiber within the sheath (please see paragraph [0167] of Stevens).  In view of these teachings concerning positioning of the catheter in Stevens, one of ordinary skill in the art would have been motivated to search elsewhere for a position adjustment mechanism that will allow for such a process of achieving appropriate positioning.  One of ordinary skill in the art would have been motivated to use the drive mechanism (i.e., position adjustment mechanism) of Grace since Grace teaches a catheter that has an intended use of disrupting vascular blockages.  One of ordinary skill in the art would have found Grace’s drive mechanism as a controlled and useful way to achieve many different positioning configurations, which would likely ensure that the appropriate position could be achieved (please see paragraph [0267] of Grace).  One of ordinary skill in the art may want such a feature because every patient’s 
Therefore, claim 1 is unpatentable over Stevens, et al. and Grace, et al.

Regarding claim 2, Stevens, in view of Grace, renders obvious the catheter kit according to claim 1, as indicated hereinabove.  Stevens also teaches the limitations of instant claim 2, that is wherein: (Figure 15, elements 114 and 222 – rounded distal end, i.e., closing part) the catheter accommodating tool further includes a closing part provided at an end portion of the hoop (paragraph [0213]), and (Figure 15, elements 114, 162, 222) the closing part has a transmission window which transmits the light emitted from the catheter (paragraph [0219] – the entire distal tip portion 114 can transmit light emitted from the fiber tip 162 (i.e., transmission window)).  
Therefore, claim 2 is unpatentable over Stevens, et al. and Grace, et al.

Regarding claim 3, Stevens, in view of Grace, renders obvious the catheter kit according to claim 2, as indicated hereinabove.  Stevens also teaches the limitations of instant claim 3, that is wherein: (Figure 15, elements 110, 114, and 222) the end portion of the hoop has an opening (see at least paragraph [0219] – the hoop (i.e., sheath 110) is open at its distal end and enclosed by the distal tip portion 114 and rounded distal end 222 (i.e., transmission window).  Without the transmission window the hoop would be open), (Figures 13 and 15, elements 114 and 162) the catheter tip end portion from which the light transmitted through the optical fiber is121175344.1ATTORNEY DOCKET NO.: 046884-6857-00-US-594640Application No.: New Page 3emitted is disposed at the end The distal tip portion 114 is transparent to, or otherwise highly transmissive of, the wavelength(s) of light emitted via the fiber tip 162), and (Figure 15, elements 110, 114, and 222) the transmission window closes the opening and transmits the light (see at least paragraph [0219] – the hoop (i.e., sheath 110) is open at its distal end and enclosed by the distal tip portion 114 and rounded distal end 222 (i.e., transmission window).  Without the transmission window the hoop would be open).
Therefore, claim 3 is unpatentable over Stevens, et al. and Grace, et al.

Regarding claim 4, Stevens, in view of Grace, renders obvious the catheter kit according to claim 3, as indicated hereinabove.  Stevens also teaches the limitations of instant claim 4, that is wherein (Figure 15, elements 114, 220, and 222) the closing part is a cap member which is detachably mounted on the hoop (paragraph [0212] – the distal tip portion can be removable from the shaft; [0219] – the rounded distal end 222 can be formed as a separate body removably coupled to the cylindrical region 220.  In either situation, the examiner contends that the closing part is a cap member which is detachably mounted on the hoop, as either the entire closing part (114) or a portion of the closing part (222) can be removed/replaced.).
Therefore, claim 4 is unpatentable over Stevens, et al. and Grace, et al.

Regarding claim 5, Stevens, in view of Grace, renders obvious the catheter kit according to claim 2, as indicated hereinabove.  Stevens also teaches the limitations of instant claim 5, that is wherein (Figure 110 and 114 – distal tip portion, i.e., closing part) Stevens discloses the closing part as a “distal tip portion” of sheath 110.  First, this seems to imply that these two portions are integrally formed, i.e., this is merely the distal portion of the sheath.  Furthermore, since Stevens clearly discloses “a variation” where the distal tip is removable (paragraph [0212]), the device clearly encompasses a variation where it is not removable, i.e., integral with the hoop.  Lastly, Stevens discloses using an adhesive to join the closing part (114) and hoop (112)).
Therefore, claim 5 is unpatentable over Stevens, et al. and Grace, et al.

Regarding claim 6, Stevens, in view of Grace, renders obvious the catheter kit according to claim 1, as indicated hereinabove.  Stevens also teaches the limitations of instant claim 6, that is wherein (Figure 15, elements 110 and 114) the hoop has a through hole which extends in a direction intersecting a longitudinal direction of the hoop and extends from an outer circumferential surface to an inner circumferential surface (paragraph [0218] – the sheath 110 can include one or more ports, such as a port formed in a sidewall of the distal tip portion 114).
Therefore, claim 6 is unpatentable over Stevens, et al. and Grace, et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown (U.S PGPub No. 2015/0216601) teaches a protective sheath positioning arrangement and method.  Saito, et al. (WO 2013/137372) teaches a . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792